Exhibit 10.1

AVATECH SOLUTIONS, INC.
RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), made this 8th day of
January, 2009 by and between Avatech Solutions, Inc., a Delaware corporation
(the together with all of its affiliates, the “Corporation”), and George Davis
(the “Employee”), is made pursuant and subject to the provisions of the
Corporation’s Amended and Restated Restricted Stock Award Plan (the “Plan”). All
capitalized terms used but not defined herein shall have the meanings given such
terms in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed
and do hereby agree as follows:

1. Grant of Award. On January 8, 2009 (the “Grant Date”), the Corporation
granted (the “Award”) to the Employee 100,000 shares of restricted Common Stock
(the “Restricted Stock”).

2. Vesting. The Employee’s interest in the shares of Restricted Stock shall
become transferable and non-forfeitable (“Vested”) as follows:

     
Amount of Award Vested
  Vesting Date
 
   
50,000 shares
50,000 shares
  Grant Date
June 30, 2009

3. Forfeiture. Upon the termination of the Employee’s employment with the
Corporation, any and all shares of Restricted Stock that have not then become
Vested pursuant to Section 2 shall lapse and be forfeited and canceled.

4. Custody of Certificates. Custody of all stock certificates evidencing the
shares of Restricted Stock shall be retained by the Corporation for so long as
such shares are not Vested. The Corporation shall place a legend on each
certificate evidencing a share of Restricted Stock restricting the transfer of
such share.

5. Restrictions on Transfer. Shares of Restricted Stock may not be transferred
or otherwise disposed of by the Employee, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Compensation Committee, or by will or the laws of descent and distribution, and
are subject to a substantial risk of forfeiture.

6. Approvals. The delivery of any shares of Common Stock hereunder is subject to
approval of any government agency and/or self-regulatory organization which may,
in the opinion of counsel, be required in connection with the authorization or
issuance of Common Stock.

7. Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the shares of Restricted Stock by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Corporation will not
transfer any of said shares of Restricted Stock on its books nor will any of
said shares of Restricted Stock be entitled to vote, nor will any dividends be
paid thereon, unless and until there has been full compliance with said
provisions to the satisfaction of the Corporation. The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.

8. Taxes. The Employee understands that he or she (and not the Corporation)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

9. Amendment and Termination. This Agreement may not be terminated prior to the
end of its term without the written consent of the Employee. Notwithstanding the
foregoing, the Compensation Committee may amend, modify or terminate this
Agreement, without the consent of the Employee, as the Compensation Committee
deems necessary or appropriate to ensure compliance with any law, rule,
regulation or other regulatory pronouncement applicable to the Plan or this
Agreement, including, without limitation, Section 409A and any Treasury
Regulations or other guidance thereunder.

10. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of Maryland to the extent not preempted by federal law,
without regard to any conflict of laws principles that would apply the law of
another jurisdiction.

11. Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.

12. Successors. This Agreement shall be binding upon each of the parties and
shall also be binding upon their respective successors or assigns.

13. Application of the Plan; Entire Agreement. The Employee acknowledges, by
executing this Agreement, that (i) this Agreement is subject in all respects to
the provisions of the Plan, as amended from time to time, the terms of which are
incorporated herein by reference and made a part hereof, (ii) that a copy of the
Plan and all amendments thereto through the date hereof were provided to the
Employee on the date hereof, and (iii) he or she understands and accepts of all
of the terms and conditions of the Plan. This Agreement sets forth the entire
agreement of the parties with respect to the subject matter hereof. Any and all
prior agreements or understandings with respect to such matters are hereby
superseded.

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day first above written.

AVATECH SOLUTIONS, INC.

By: /s/ Thom Waye     

          Name:     Thom Waye     Title:     Chairman of the Board of Directors

EMPLOYEE

/s/ George Davis     

Name: George Davis

